Title: To George Washington from Robert Brough, 10 May 1790
From: Brough, Robert
To: Washington, George


 Hampton [Va.], May 10th 1790. “I sometime ago unsuccesfully applied to you for an Appointment in the Customs—yr reasons were such as ought to govern—I am told there will be offices of a public Nature again in yr power—having read Law I have sometime been Notary Public at this place—if any thing of that sort or any other that is like to become profiteble shou’d occur, shall be ever obliged by an Appointment—I am not so much attachd to Hampton, but wou’d remove to Norfolk or any other place. I have, Sir but few, if any Virtues & not many friends to recommend me to your Attention—but I have a family and a greatful Heart.”
